Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
1.	Claims 1-7 are allowed.  Claims 1, 4, 6, and 7 are independent.

2.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowable over the prior art of record because the prior art does not teach the following claim limitations in an image processing apparatus capable of performing, in parallel, a plurality of pieces of image processing including scan processing of a document with a scanner unit:

an image memory that retains image data transferred from the scanner unit; and
a controller that causes the scanner unit to set a transfer rate at which the scanner unit transfers the image data to the image memory, in accordance with whether or not image processing different from the scan processing is to be performed in parallel with the scan processing,
wherein, in one flow of the scan processing,
the controller transmits, when the document is conveyed, a first instruction for setting of the transfer rate, to the scanner unit,
the scanner unit sets the transfer rate, based on the first instruction,
when the image data is transferred, a second instruction for setting of the transfer rate, to the scanner unit, and
the scanner unit: transfers, in a case where the transfer rate indicated by the first instruction and the transfer rate indicated by the second instruction are different, the image data after changing the transfer rate, based on the second instruction; and
transfers, in a case where the transfer rate indicated by the first instruction and the transfer rate indicated by the second instruction are identical, the image data without changing the transfer rate set based on the first instruction when the document is conveyed.

	Claims 2 and 3 depend on claim 1.
	Claims 4, 6, and 7 recite limitations similar to those of claim 1.
	Claim 5 depends on claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Kasuy (US 2021/0385349 A1)
	Maruyama (US 2021/0281687 A1)
	Susuki (US 2011/0216375 A1)
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674